Appeal from an order of the Supreme Court, Herkimer County (Michael E. Daley, J.), entered September 14, 2006 in a personal injury action. The order granted plaintiffs motion for partial summary judgment on the issue of liability.
Now, upon reading and filing the stipulation discontinuing appeal signed by the attorneys for the parties on September 18 and 20, 2007,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Gorski, J.P., Smith, Centra, Fahey and Green, JJ.